JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. It is
ORDERED AND ADJUDGED that the district court’s order filed November 15, 2007, be affirmed. The district court did not abuse its discretion in denying appellant’s motion for relief pursuant to Fed. R.Civ.P. 60(b). See Smalls v. United States, 471 F.3d 186, 191-92 (D.C.Cir. 2006). Appellant has not shown that 28 U.S.C. §§ 1361 or 1651 gave the district court authority to grant the relief sought.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.